318 S.W.3d 788 (2010)
Thomas GALLAGHER, Appellant,
v.
Ann GALLAGHER, Respondent.
No. ED 93447.
Missouri Court of Appeals, Eastern District, Division Three.
August 31, 2010.
Gregory M. Gantz, Chesterfield, MO, for appellant.
Maia Brodie, Clayton, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Thomas Gallagher ("Father") appeals from the judgment of the trial court granting the motion of Ann Gallagher ("Mother") for attorney fees and reimbursement of college expenses.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).